Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/20 has been entered.
Response to Amendment
Claims 1-5, 7 and 15-22 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1-2, 4-5, 7, 9-12 and 15-20 under 35 USC 103 as being unpatentable over Coign in view of Graf and Mohammed-Fakir (“MF”) have been fully considered, and are persuasive. Coign in view of Graf and Mohammed-Fakir do not teach the arch-shaped portion of the flexible member is convex-curved toward a high pressure region. The rejection is withdrawn.
Applicant’s arguments regarding new claims 21-22 have been fully considered, but are not persuasive. The Applicant argues that Mohammed-Fakir (“MF4”) does not teach a plurality of leaf seals arranged in a zigzag shape. However, MF4 teaches a zigzag shape because the leaf seals are arranged in abrupt alternate left and right turns. While there may be differences between Applicant’s invention and the prior art, they are not captured by the claim language. Claims 21-22 are rejected below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Coign et al. (US2006/0062673)(“Coign”) in view of Graf et al. (US2016/0153294)(“Graf”) further in view of Mohammed-Fakir et al. (US6752592)(“MF”) and Mohammed-Fakir et al. (US6637753)(“MF4”).
Regarding claim 21, Coign teaches a first-stage turbine vane supporting structure (Figure 1) comprising: a first-stage turbine vane segment (Figure 1: 12) including an outer platform (18), an inner platform (20), and a first-stage turbine vane (22) disposed between the outer platform and the inner platform; an inner rail (28) protruding from the inner platform in a longitudinal direction of the first-stage turbine vane; a supporting ring (30) for supporting the first-stage turbine vane segment by engaging with the inner rail while facing one surface of the inner rail (contact at 32); a supporting member (36/38) having a radially disposed side (36) and an axially disposed side (38) engaging with the supporting ring to define a U-shaped space bordered by three side surfaces surrounding the inner rail (30/36/38 forming U-shaped space in Figure 1), a seal (39) interposed between the inner rail (28) and the radially disposed side (36) of the supporting member.
Coign does not explicitly teach the seal including one of a brush seal and a labyrinth seal.
Graf teaches a seal (Figure 3d/3e: 29) including one of a brush seal and a labyrinth seal (Paragraph 0013). Coign teaches a seal placed between the inner rail and a side surface of the U-shaped space but does not specifically teach a brush or labyrinth seal. Graf teaches a seal placed between the inner rail and a side surface of the U-shaped space. Paragraph 0013 of Graf further teaches a labyrinth seal configuration (Page 1, Paragraph 0013, lines 1-6). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Coign with a labyrinth type seal as taught by Graf as a simple substitution of one known seal element for another with the predictable result of sealing the U-shaped space from the hot gas path side of the turbine engine (Figure 3d/3e).
Coign as modified by Graf does not explicitly teach a flexible member interposed between the inner rail and one side surface among the three side surfaces of the U-shaped space and positioned closer to a low-pressure gas region than is the seal.
MF teaches a flexible member (Figure 7/8: 70) interposed between the inner rail and one side surface among the three side surfaces of the U-shaped space and positioned closer to a low-pressure 
Coign as modified by Graf and MF does not explicitly teach the flexible member comprises a plurality of leaf springs arranged in a zigzag shape between the supporting member and the inner rail, wherein both the outermost leaf springs of the flexible member are in tight surface contact with the inner rail and the supporting member respectively. 
MF4 teaches the flexible member comprises a plurality of leaf springs (Figure 5: 70) arranged in a zigzag shape (Figure 5). MF4 teaches a flexible member placed in an inner rail which has a zigzag shape (Figure 5) (Figure 6), wherein both the outermost leaf springs of the flexible member are in tight surface contact with the inner rail and the supporting member respectively (this is necessary to prevent fluid leakage). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible member of MF with the flexible member of MF4 as a simple substitution of one flexible member for another with the predictable result of sealing an inner rail area.
Regarding claim 22, Coign in view of Graf, MF and MF4 teach the identical elements of claim 21, and further teach a gas turbine engine (Coign Paragraph [0015]) comprising a casing; a compressor (Coign Paragraph [0017]) disposed in the casing and configured to take air in and compress the air to produce high-pressure compressed air; a combustor (Graf Fig. 1a) for producing combustion gas by mixing the high-pressure compressed air with fuel and burning the mixture; and a turbine (Coign Fig. 1) having turbine blades rotatable by the hot high-pressure combustion gas discharged from the combustor, the turbine comprising an alternating arrangement of multistage turbine blade arrays and multistage turbine vane arrays (Coign Fig. 1 and Paragraph [0015]) in an axial direction of the turbine, the multistage turbine vane arrays including a first-stage turbine vane segment according to claim 21.

Allowable Subject Matter
Claims 1-5, 7 and 15-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745